Citation Nr: 0031495	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected rheumatic heart disease, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident with left-sided hemiparesis, claimed 
as secondary to the service-connected rheumatic heart 
disease.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January to May 1941 
and May 1943 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.  



REMAND

The veteran asserts that the cerebrovascular accident that he 
suffered in 1997 resulted from his service-connected 
rheumatic heart disease.  Indeed, the veteran's private 
neurologist, James E. Pugh, M.D., has opined that the stroke 
"was a direct result of rheumatic fever-induced heart 
disease."  

In October 1998, VA neurology and cardiology examinations 
were conducted.  The neurologist diagnosed "[s]evere left 
upper and left facial weakness for 15 months, probably from 
an embolus to the brain arising in an irregular rheumatic 
heart."  

The VA cardiologist, on the other hand, opined that it was 
difficult to say that the veteran's cerebrovascular accident 
was related to his rheumatic heart disease.  

In light of the contradictory medical opinions, the RO should 
arrange for the veteran to be examined by a panel of two 
medical specialists to determine whether the veteran's 
cerebrovascular accident was proximately due to or the result 
of his service-connected heart disease.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
rheumatic heart disease and the claimed 
cerebrovascular accident residuals since 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The veteran then should be afforded a 
VA examination by a panel of two 
cardiology specialists to determine the 
nature and likely etiology of the claimed 
cerebrovascular accident residuals.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study.  Based on their review 
of the case, the examiners should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cerebrovascular accident was proximately 
due to or the result of his service-
connected rheumatic heart disease.  In so 
doing, the examiners should specifically 
comment on the earlier opinions of Dr. 
Pugh and the October 1998 VA examiners.  
Complete rationale for the opinions 
expressed should be provided.  

3.  The veteran then should be afforded a 
VA examination to determine the nature 
and current severity of his service-
connected rheumatic heart disease.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study. The examining physician 
should be provided with a copy of the new 
rating criteria effective on January 12, 
1998.  The examiner also must indicate 
the level of metabolic equivalent (MET) 
that the veteran is capable of, and 
comment on whether there is associated 
dyspnea, fatigue, angina, dizziness or 
syncope.  Complete rationale for the 
opinions expressed should be provided.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated medical 
examinations, the RO should review the 
issue on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 6 -


